             Case 3:17-cv-02162-EMC Document 278 Filed 01/19/21 Page 1 of 2




 1   DEBRA J. CARFORA
     JOHN THOMAS H. DO
 2   BRANDON N. ADKINS
 3   SIMI BHAT
     U.S. Department of Justice
 4   Environmental Defense Section
     P.O. Box 7611
 5   Washington, D.C. 20044
     Tel: (202) 514-2593
 6
     Fax: (202) 514-8865
 7   Email: john.do@usdoj.gov

 8   Attorneys for Defendants

 9

10                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
11                                SAN FRANCISCO DIVISION

12
     FOOD & WATER WATCH, INC., et al.,
13

14
                    Plaintiffs,
15                                                      Case No. 3:17-cv-02162 EMC
             v.
16

17                                                      Notice of EPA’s Response to Plaintiffs’
     UNITED STATES ENVIRONMENTAL                        Administrative Submission
18   PROTECTION AGENCY, et al.,
19

20                  Defendants.
21

22

23

24

25

26

27

28

                                  NOTICE OF EPA’S RESPONSE TO PLAINTIFFS’ ADMINISTRATIVE SUBMISSION
                                                                         Case No. 3:17-cv-02162 EMC
             Case 3:17-cv-02162-EMC Document 278 Filed 01/19/21 Page 2 of 2



 1          The Court directed Plaintiffs to submit a new administrative petition for the agency’s
 2   consideration. ECF No. 262, at 5; see also ECF No. 277, at 2 n.1. Plaintiffs submitted a self-styled
 3   “supplement” to their November 2016 petition with a request that EPA administratively reconsider
 4   its original February 2017 denial of the petition. ECF No. 270. On January 19, 2021, the agency
 5   responded to Plaintiffs’ submission. A copy of EPA’s response is attached for the Court’s
 6   convenience.
 7

 8

 9   Dated: January 19, 2021                       Respectfully Submitted,

10
                                                   /s/ John Thomas H. Do
11                                                 DEBRA J. CARFORA
                                                   JOHN THOMAS H. DO
12                                                 BRANDON N. ADKINS
                                                   SIMI BHAT
13

14                                                 Attorneys for Defendants

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     1
                                  NOTICE OF EPA’S RESPONSE TO PLAINTIFFS’ ADMINISTRATIVE SUBMISSION
                                                                         Case No. 3:17-cv-02162 EMC
